EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of CYBERMESH INTERNATIONAL CORP (the “Company”) for the period ended August 31, 2011 (the “Report”), the undersigned hereby certify in his capacities as Chief Executive Officer and Chief Financial Officer of the Company, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1 ) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 22, 2011 /s/ John Samuel Porter John Samuel Porter Chief Executive Officer and Chief Financial Officer
